Case 2:19-cr-00043-LGW-BWC Document 143 Filed 06/01/20 Page 1 of 2
                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                 By MGarcia at 1:31 pm, Jun 01, 2020
Case 2:19-cr-00043-LGW-BWC Document 143 Filed 06/01/20 Page 2 of 2
